Exhibit 10.89

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT is made this          day of
                    , 20     (“Agreement”), by and between KILROY REALTY
CORPORATION, a Maryland corporation (the “Company”), and
                                                              (“Indemnitee”).

RECITALS

WHEREAS, at the request of the Company, the Indemnitee currently serves as a
director and/or officer of the Company and/or one or more affiliates of the
Company and renders valuable services to, or for the benefit of, the Company;
and

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as directors and officers of
the Company and its affiliates; and

WHEREAS, both the Company and the Indemnitee recognize the increased legal risks
and potential liabilities to which directors and officers of corporations are
subject in connection with their positions and that liability insurance for
directors and officers and statutory indemnification provisions may be
inadequate to provide proper protection to individuals requested to serve as
directors and officers of the Company; and

WHEREAS, in order to induce Indemnitee to continue to provide services to the
Company as an officer and/or director, the Company desires to provide for the
indemnification of, and the advancement of expenses to, Indemnitee as set forth
in this Agreement.

NOW THEREFORE, in consideration of the foregoing premises, the covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Indemnitee do hereby agree as follows:

1. Certain Definitions. For purposes of this Agreement the following terms
should have the following meanings:

(a) “Board of Directors” means the Board of Directors of the Company.

(b) “Bylaws” mean the bylaws of the Company, as the same may be amended from
time to time.



--------------------------------------------------------------------------------

(c) “Change in Control” means the following:

 

  i. A transaction or series of transactions (other than an offering of stock to
the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (other than the Company,
any of its subsidiaries, an employee benefit plan maintained by the Company or
any of its subsidiaries or a “person” that, prior to such transaction, directly
or indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company and
immediately after such acquisition possesses more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

 

  ii. During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board of Directors together with any
new director(s) (other than a director designated by a person who shall have
entered into an agreement with the Company to effect a transaction described in
clause (i) hereof or clause (iii) hereof) whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds of the directors then still in office who
either were directors at the beginning of the two-year period or whose election
or nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

 

  iii. The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

 

  (A) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “ Successor Entity “)) directly or indirectly, at least a majority
of the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and;

 

  (B) After which no person or group (as such terms are used in Sections 13(d)
and 14(d)(2) of the Exchange Act) beneficially owns (within the meaning of Rule
13d-3 under the Exchange Act) voting securities representing 50% or more of the
combined voting power of the Successor Entity; provided, however, that no person
or group shall be treated for purposes of this clause (iii)(B) as beneficially
owning 50% or more of combined voting power of the Successor Entity solely as a
result of the voting power held in the Company prior to the consummation of the
transaction; or

 

2



--------------------------------------------------------------------------------

  iv. The Company’s stockholders approve a liquidation or dissolution of the
Company and all material contingencies to such liquidation or dissolution have
been satisfied or waived.

(d) “Charter” means the corporate charter of the Corporation, as the same may be
amended from time to time.

(e) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification or advance of
Expenses is sought by Indemnitee.

(f) “Expenses” shall mean any and all reasonable expenses, including, without
limitation, reasonable attorneys fees, disbursements and retainers, accounting
and witness fees, travel and deposition costs, transcript costs, fees of
experts, expenses of investigations and court costs, customarily incurred in
connection with investigating, prosecuting, defending, being a witness in or
participating in (including on appeal), or preparing to prosecute or defend, to
be a witness or other participant, in a Proceeding.

(g) “Indemnifiable Event” shall mean any actual or asserted event or occurrence
related to the fact that Indemnitee is or was a director, officer, employee,
agent or fiduciary of the Company, or is or was serving at the request of the
Company as a director, officer, partner, employee, trustee, manager, member,
agent or fiduciary of another corporation, partnership, limited liability
company, association, joint venture, trust, employee benefit plan or other
entity or enterprise, or by reason of any action or inaction on the part of
Indemnitee while serving in such capacity, in each case whether before or after
the date of this Agreement.

(h) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party, or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement. If a Change of
Control has not occurred, Independent Counsel shall be selected by the Board of
Directors, with the approval of Indemnitee, which approval will not be
unreasonably withheld. If a Change of Control has occurred, Independent Counsel
shall be selected by Indemnitee, with the approval of the Board of Directors,
which approval will not be unreasonably withheld, and by such approval, the
Board of Directors shall be deemed to have joined in such selection.

(i) “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation,
administrative hearing or any other proceeding (including any appeals in any of
the foregoing), whether civil, criminal, administrative or investigative, except
one initiated by an Indemnitee pursuant to Section 6 of this Agreement to
enforce Indemnitee’s rights under this Agreement.

 

3



--------------------------------------------------------------------------------

(j) References herein to “fines” shall include, without limitation, excise taxes
assessed on Indemnitee with respect to any employee benefit plan.

2. Indemnification.

2.1 Indemnification with Respect to Proceedings Other Than Proceedings by or in
the Right of the Company. In the event that Indemnitee was, is or becomes a
party to or witness or other participant in, or is threatened to be made a party
to, or witness or other participant in, any Proceeding (other than a Proceeding
by or in the right of the Company) by reason of (or arising in whole or in part
from) an Indemnifiable Event, the Company shall indemnify the Indemnitee, to the
fullest extent permitted by applicable law, from and against all Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee, or on behalf of Indemnitee, in connection
with such Proceeding, provided that, in the case of amounts paid in settlement,
any settlement of such Proceeding is approved in advance by the Company in
writing, which approval shall not be unreasonably withheld, delayed or applied
in an inconsistent manner.

2.2 Indemnification with Respect to Proceedings by or in the Right of the
Company. In the event that Indemnitee was, is or becomes a party to, or witness
or other participant in, any Proceeding brought by or in the right of the
Company to procure a judgment in favor of the Company by reason of (or arising
in whole or in part from) an Indemnifiable Event, the Company shall indemnify
Indemnitee, to the fullest extent permitted by applicable law, from and against
all Expenses and amounts paid in settlement actually and reasonably incurred by
Indemnitee, or on behalf of Indemnitee, in connection with such Proceeding.

2.3 Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some portion of the
Expenses, judgments, penalties, fines and amounts paid in settlement of a
Proceeding which Indemnitee was, is or becomes a party to, or witness or other
participant in, or is threatened to be made a party to, or witness or other
participant in, by reason of an Indemnifiable Event, but not, however, for all
of the total amount of such Expenses, judgments, fines, penalties and amounts
paid in settlement, the Company will nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled.

2.4 Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of an Indemnifiable Event, made a party to and is
successful, on the merits or otherwise, in the defense of, any Proceeding,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee, or on behalf of Indemnitee, in connection therewith.
Without limiting any other rights of Indemnitee in this Agreement, if Indemnitee
is not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee against all Expenses actually
and reasonably incurred by him or on his behalf in connection with each
successfully resolved claim, issue or matter. For purposes of this Section and
without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.

 

4



--------------------------------------------------------------------------------

3. Advance of Expenses. The Company shall advance all Expenses reasonably
incurred by or on behalf of Indemnitee in connection with any Proceeding to
which Indemnitee is, or is threatened to be made, a party or with respect to
which Indemnitee is, or is threatened to be made, a witness or other
participant, by reason of (or arising in whole or in part from) an Indemnifiable
Event, whether prior to or after final disposition of such Proceeding, to the
fullest extent permitted by applicable law and without requiring a preliminary
determination as to Indemnitee’s ultimate entitlement to indemnification, within
ten days after the receipt by the Company of a statement or statements from
Indemnitee requesting such advance or advances from time to time. Such statement
or statements shall reasonably evidence the Expenses incurred by Indemnitee and,
if required by applicable law, shall include or be preceded or accompanied by
(a) a written affirmation by the Indemnitee of the Indemnitee’s good faith
belief that the standard of conduct necessary for indemnification by the Company
as authorized by law and by this Agreement has been met and (b) a written
undertaking by or on behalf of Indemnitee to repay any Expenses advanced if it
shall ultimately be determined that such standard of conduct has not been met.
Any such undertaking which may be required under this Section 3 shall be an
unlimited general obligation by or on behalf of Indemnitee and shall be accepted
without reference to Indemnitee’s financial ability to make the repayment, need
not be secured, and shall not require the payment of interest on any such
advances.

4. Procedure for Determination of Entitlement to Indemnification.

4.1 Request for Indemnification. To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request, including therein or
therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification. Promptly upon receipt of such a
request for indemnification, the Company shall cause its Board of Directors to
be so advised in writing that Indemnitee has requested indemnification.

4.2 Determination of Right to Indemnification. Upon written request by
Indemnitee for indemnification pursuant to the first sentence of Section 4.1
hereof, a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall promptly be made in the specific case:
(i) if a Change in Control shall have occurred, by Independent Counsel in a
written opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee; or (ii) if a Change in Control shall not have occurred, (A) by the
Board of Directors by a majority vote of a quorum consisting of Disinterested
Directors, or (B) if a quorum of the Board of Directors consisting of
Disinterested Directors is not obtainable or, even if obtainable, such quorum of
Disinterested Directors so directs, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to Indemnitee or
(C) if so directed by a majority of the members of the Board of Directors, by
the stockholders of the Company. If it is determined that Indemnitee is entitled
to indemnification, payment to Indemnitee shall be made within ten days after
such determination. Indemnitee shall cooperate with the person making such
determination with respect to Indemnitee’s entitlement to

 

5



--------------------------------------------------------------------------------

indemnification, including providing to such person upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or expenses (including
reasonable attorneys’ fees and disbursements) incurred by Indemnitee in so
cooperating with the person making such determination, in response to a request
by such person, shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification).

5. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, (i) the person making such determination shall presume that
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 4.1 of this
Agreement, and (ii) the Company shall have the burden of proof to overcome that
presumption in connection with the making of any determination contrary to that
presumption.

(b) The termination of any proceeding by judgment, order, settlement,
conviction, a plea of nolo contendere or its equivalent, or an entry of an order
of probation prior to judgment, does not create a presumption that the
Indemnitee did not meet the requisite standard of conduct required under
applicable law for indemnification.

6. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 4.2 that
Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 3, (iii) no
determination of entitlement to indemnification shall have been made pursuant to
Section 4.2 within sixty days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to
Section 2.4 within ten days after receipt by the Company of a written request
therefor, or (v) payment of indemnification is not made within ten days after a
determination has been made that Indemnitee is entitled to indemnification,
Indemnitee shall be entitled to an adjudication in an appropriate court of the
State of Maryland, or in any other court of competent jurisdiction, of his
entitlement to such indemnification or advancement of Expenses. Neither the
failure of the Board of Directors or a committee thereof, or the stockholders of
the Company, or Independent Counsel to have made a determination pursuant to
Section 4.2 that Indemnitee is entitled to indemnification, nor an actual
determination by the Board of Directors or a committee thereof, or the
stockholders, of the Company, or Independent Counsel, that Indemnitee is not
entitled to indemnification shall be a defense to any judicial adjudication
sought by Indemnitee or create a presumption that the Indemnitee is not entitled
to indemnification or advancement of Expenses.

(b) In any judicial proceeding commenced pursuant to this Section 6, the Company
shall have the burden of proving that Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.

 

6



--------------------------------------------------------------------------------

(c) If a determination shall have been made pursuant to Section 4.2 of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 6, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

(d) In the event that Indemnitee, pursuant to this Section 6, seeks a judicial
adjudication to establish or enforce Indemnitee’s rights under, or to recover
damages for breach of, this Agreement, Indemnitee shall be entitled to recover
from the Company, and shall be indemnified by the Company against, any and all
expenses (of the types described in the definition of Expenses in Section 1)
actually and reasonably incurred by Indemnitee in connection with such judicial
adjudication, regardless of the outcome of such judicial adjudication unless the
court in such judicial adjudication determines that the material assertions made
by Indemnitee in such judicial adjudication were not made in good faith or were
frivolous.

7. Indemnification Hereunder Not Exclusive. The indemnification provided by this
Agreement shall not be deemed exclusive of, and shall be in addition to, any
indemnification or other rights to which the Indemnitee may be entitled under
the Charter, the Bylaws, any vote of stockholders or Disinterested Directors,
applicable law, or otherwise, both as to action in his official capacity and as
to action in another capacity on behalf of the Company while holding office;
provided, however, that to the extent that the Indemnitee otherwise would have
any greater right to indemnification under any provision of the Charter or
Bylaws as in effect on the date hereof, the Indemnitee shall be deemed to have
such greater right hereunder; and provided, further, that to the extent that any
change is made to the Charter and/or Bylaws which permits any greater right to
indemnification than that provided under this Agreement, the Indemnitee shall be
entitled to have such greater right. No modification or amendment of this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any Indemnifiable Event prior to
such modification or amendment.

8. Liability Insurance. To the extent that the Company maintains liability
insurance for directors, officers, employees, or agents of the Company or of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise which such person serves at the request of the Company,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, officer, employee or agent under such policy or policies.

9. Subrogation. In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the related rights
of recovery of Indemnitee against other person or entities, and Indemnitee shall
execute all papers required and take all action necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights.

10. No Duplication of Payment. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee has otherwise actually received payment of
such amount under any insurance policy, contract, agreement, any provision of
the Charter or Bylaws, or otherwise.

 

7



--------------------------------------------------------------------------------

11. Exclusions. Notwithstanding any other provision of this Agreement to the
contrary, the Company shall not be liable for, and the Indemnitee shall not be
entitled to, indemnification or advance of Expenses under this Agreement with
respect to: (i) any settlement or judgment for insider trading or for
disgorgement of profits pursuant to Section 16(b) of the Securities Exchange Act
of 1934; or (ii) any Proceeding initiated or brought by Indemnitee, and not by
way of defense (other than an action or proceeding under Section 6 of this
Agreement), unless the bringing of such Proceeding has been approved by the
Board of Directors.

12. Duration of Agreement. This Agreement shall continue until and terminate ten
years after the date that Indemnitee shall have ceased to serve as a director,
officer, employee, or agent of the Company or of any other corporation,
partnership, limited liability company, association, joint venture, trust,
employee benefit plan or other entity or enterprise which Indemnitee served at
the request of the Company; provided, that the rights of Indemnitee hereunder
shall continue until the final termination of any Proceeding then pending in
respect of which Indemnitee is granted rights of indemnification or advancement
of Expenses hereunder and of any proceeding commenced by Indemnitee pursuant to
Section 6 relating thereto.

13. Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns and shall inure to the benefit of Indemnitee and his
or her spouse, assigns, heirs, executors, administrators and other legal
representatives. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and assets of the Company, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

14. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (i) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby; and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, each
portion of any section of this Agreement containing any such provision held to
be invalid, illegal or unenforceable that is not itself invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
thereby.

15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement. Only one such
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement.

 

8



--------------------------------------------------------------------------------

16. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

17. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

18. Notice by Indemnitee; Company Participation.

(a) Indemnitee shall promptly notify the Company in writing upon being served
with any summons, citation, subpoena, complaint, indictment, information or
other document relating to any Proceeding or matter which may be subject to
indemnification or advance of Expenses covered hereunder.

(b) With respect to any Proceeding which may be subject to indemnification or
advance of Expenses under this Agreement, unless Indemnitee waives its
indemnification rights under this Agreement with respect to such Proceeding, the
Company will be entitled to participate in the Proceeding at its own expense
and, except as otherwise provided below, if it so elects, the Company may assume
the defense of the Proceeding, with counsel satisfactory to the Indemnitee.
After notice from the Company to the Indemnitee of its election to assume the
defense of a Proceeding, during the Company’s good faith active defense, the
Company will not be liable to the Indemnitee under this Agreement for any
Expenses subsequently incurred by the Indemnitee in connection with the defense
of the Proceeding, other than reasonable costs of investigation or as otherwise
provided below. The Company shall not settle any such Proceeding in any manner
which would impose any penalty or limitation on the Indemnitee without the
Indemnitee’s written consent. The Indemnitee shall have the right to employ
separate counsel in any such Proceeding, but the fees the expenses of such
counsel incurred after notice from the Company of its assumption of the defense
of the Proceeding shall be at the expense of the Indemnitee, unless (i) the
employment of counsel by Indemnitee has been authorized by the Company, (ii) the
Indemnitee shall have reasonably concluded that there may be conflict of
interest between the Company and the Indemnitee in the conduct of the defense of
the Proceeding, or (iii) the Company shall not in fact have employed counsel to
assume the defense of a Proceeding, in each of which cases the fees and expenses
of Indemnitee’s counsel shall be Expenses for which Indemnitee may receive
indemnification or advances under this Agreement. The Company shall not be
entitled to assume the defense of any Proceeding bought by or on behalf of the
Company or as to which the Indemnitee has reasonably concluded there may be a
conflict of interest between the Company and the Indemnitee.

 

9



--------------------------------------------------------------------------------

19. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given when
hand-delivered or dispatched by electronic mail or facsimile transmission (with
receipt thereof orally confirmed) or three calendar days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid or one business day after having been sent for next day delivery
by a nationally recognized courier service, addressed as follows:

 

(a)    If to Indemnitee, to:

     

(b)    If to the Company to:

         Kilroy Realty Corporation       12200 W. Olympic Boulevard       Suite
200       Los Angeles, CA 90064       Attn:____________________   

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

20. Affiliated Entities. If Indemnitee is or was serving as a director, officer,
partner, employee, trustee, manager, member, agent or fiduciary of any entity or
enterprise (including any employee benefit plan) affiliated with or related to
the Company, he or she will be deemed to have done so, or be doing so, at the
request of the Company.

21. Services to the Company. Indemnitee will serve, or continue to serve, at the
will of the Company, as an officer or director of the Company and/or one or more
affiliates of the Company for so long as Indemnitee is duly elected or appointed
or until Indemnitee tenders his or her resignation; however, this Agreement
shall not impose any obligations on Indemnitee or the Company to continue
Indemnitee’s service to or on behalf of the Company beyond any period otherwise
required by law or by other agreements or commitments of the parties, if any.

22. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Maryland.

23. Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior written or oral negotiations, understandings or agreements
between the parties with respect to the subject matter hereof; provided however
that this Agreement is not intended to, and does not, supersede any
indemnification or other rights to which the Indemnitee may be entitled under
the Charter, the Bylaws or applicable law, or pursuant to any employment
agreement between Indemnitee and the Company.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

KILROY REALTY CORPORATION By:      

Name:

Title:

By:      

Name:

Title:

INDEMNITEE:   Name:

 

11